Citation Nr: 1815594	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, and his wife




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of the proceeding is associated with the claims file. 

The Board observes that an additional Disability Benefits Questionnaire and additional private treatment records were received following the last adjudication by the RO in February 2017 supplemental statement of the case.  At the November 2017 hearing, the Veteran, through his representative, waived RO consideration of this evidence.  A signed waiver was also provided with the receipt of a DBQ in November 2017.  The Board has reviewed these records in adjudicating the Veteran's instant appeal.

The issue of an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record at the November 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 




FINDINGS OF FACT

1.  Prostate cancer manifested more than one year after service, and is not shown to be causally or etiologically related to an in-service event, injury or disease.  

2.  The Veteran's combined disability rating is 80 percent, at least one disability is rated at 70 percent, and the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an award of TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II.  Service Connection 

      Legal Criteria

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases, including malignant tumors, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).

      Pertinent Facts and Analysis

The Veteran alleges that he was exposed to Agent Orange while performing maintenance on C-123 aircrafts, while in-service in Thailand, and this exposure caused his current prostate cancer.  See October 2013 affidavit; see also September 2015 statement in support of his claim; November 2017 hearing testimony.  He alleges that the aircrafts were used to spray the herbicide agent and had remnants of Agent Orange on them while he came into contact with the aircrafts.   Id.

The Board finds that the first Shedden element is met as the evidence indicates that the Veteran had a prostate cancer disability during the pendency of his claim.  Specifically, as early as March 2010, treatment records indicated the possibility of prostate cancer due to elevated prostate specific antigen levels.  Upon an ultrasound and biopsy, the Veteran was diagnosed with prostate cancer in April 2010 and he elected to proceed with a radical prostatectomy, performed in August 2010.  As the Veteran's claim was received by the VA in May 2010, the Veteran had a prostate cancer disability during the pendency of his claim.  

The Board finds, however, that the evidence of record does not support that the Veteran was exposed to an herbicide agent while in-service, and further finds that the evidence does not show that the Veteran's prostate cancer is causally or etiologically related to his active duty service.  

The Veteran's personnel records do not indicate that he served in the Republic of Vietnam.  Rather, they, along with the Veteran's November 2017 testimony, indicate that he served in Thailand.  Because the Veteran did not serve in the Republic of Vietnam, there is no presumption that he was exposed to Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a).  

With respect to the Veteran's contention that he was exposed to herbicides while in Thailand, the Board finds that the preponderance of the evidence does not support such a conclusion.  Notably, the Veteran served as a flight control systems technician.  See DD Form 214.  The Veteran's service personnel records reflect that from January 1969 to August 1969, the Veteran served at Udorn Royal Thai Air Force Base (RTAFB) as a flight control repairmen on assigned CH-3E and UH-1P helicopters.  He was assigned to the 21st Special Operations Squadron.  From August 1969 to February 1970, the Veteran was assigned to the 56 Avionics Maintenance Squadron at Nakhon Phanom RTAFB as an automatic flight control systems repairman.  His job duties involved repairing the automatic flight control and compass systems on A-1, C-123, C-47, and CH-3 aircraft.

He testified that during his second six months in Thailand, the aircrafts that he maintained, C-123s, were used to transport and spray Agent Orange.  See November 2017 hearing testimony p. 4, 10.  He further asserted that when working on the aircraft, he encountered a whole compartment full of Agent Orange.  See p. 11.  When asked how he knew it was Agent Orange, he testified that he was not sure, but he assumed since the C-123s were spraying it, that any liquid would be Agent Orange.

This contention was investigated.  In a July 2016 report, the Joint Services Records Research Center (JSRRC) response to the inquiry noted that the history submitted by the 56th Special Operations Wing, the higher headquarters of the 56th Avionics Maintenance Squadron, was negative and did not report that the Veteran or his unit's personnel duty assignments or their involvement with working on herbicide contaminated aircraft, the loading and off-loading of herbicides from aircraft en-route and returning from Vietnam.  The history did not mention or document that C-123 aircrafts were used in the spraying, dispensing, or transport of Agent Orange.  

As a result of this JSRRC report, the Board cannot concede exposure to herbicide agents and finds that the evidence of record fails to confirm the Veteran was exposed to herbicides while serving in Thailand.  As reflected above, the JSRRC researched the question at issue and based on official documents, was unable to confirm that the C-123 aircraft carried Agent Orange or other herbicide agents.  Moreover, although the Veteran asserted that he assumed he was exposed to Agent Orange because he encountered liquids while working on C-123s, he admittedly did not know for sure.  Moreover, Agent Orange and other herbicide agents are not something that lay people are competent to identify.  Accordingly, exposure to herbicides as a result of working on C-123s is not conceded.   

Moreover, the Veteran testified that while Nakhon Phanom RTAFB, he came in close proximity with the perimeter of the base.  Specifically, he alleged that helicopters that he serviced were along the base and that he engaged with the enemy near the perimeter of his base.  See November 2017 Hearing Testimony, p. 11.  In considering the Veteran's statements and the VA Adjudication Procedure Manual, the Board does not find the aforementioned assertions persuasive.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.  Although the Veteran did serve in the Air Force while serving in Thailand, his duties were not those of a security policeman, security patrol dog handler or security police squadron member, which would otherwise permit for concessions of herbicide exposure.  Id.; see also DD Form 214 (where it was noted that he worked in flight control as a technician and a specialist).  The Board also notes that there is no other credible evidence verifying his alleged contact within the proximity of the perimeter of the base.  For example, his performance evaluation reports and described work duties do not reflect that he was on the perimeter on a regular basis.  As such, the Board finds that the Veteran was not exposed to herbicide agents, to include Agent Orange, while in-service. 

Accordingly, while prostate cancer is a disease that would warrant a regulatory presumption of service connection for as a result of in-service herbicide exposure, this is not applicable to the Veteran's claim as herbicide exposure is not conceded.

Additionally, the Board notes that the diagnosis of prostate cancer was not made until 2010, approximately two decades after separation from active duty.  Service connection on a presumptive basis as a "chronic" disease may not be granted as there is no evidence of a malignant tumor in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection on a direct basis is not warranted as service treatment records are negative for treatment or complaint of prostate cancer and there is no evidence that the Veteran's prostate cancer is related to his service on a direct basis.  Notably, at an August 1987 retirement examination, it was specifically noted that a digital rectal and prostate examination was negative.   Further, there is no competent evidence or opinion otherwise suggesting that there exists a medical nexus between prostate cancer or any residuals and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion. 
The Board finds that the competent evidence of record, while showing a diagnosis of prostate cancer during the claims period, does not demonstrate a malignant tumor manifested to a compensable degree within one year of separation and there is no competent evidence that prostate cancer is related to the Veteran's service to include as secondary to herbicide exposure.

Instead, the only evidence linking the prostate cancer to service is the Veteran's own statements.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the etiology of prostate cancer.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his prostate cancer and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection and the claim must be denied.  38 C.F.R. §§ 3.1, 3.102, 3.303.

In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

      Legal Criteria

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As of September 8, 2015, the date of the Veteran's claim for a TDIU, the Veteran's service-connected disabilities include: PTSD, rated at 70 percent disabling from April 6, 2015; right knee instability, rated as 20 percent disabling from September 2, 2015; right knee meniscal tear with degenerative joint disease, rated as 10 percent disabling from June 27, 2006; tinnitus, rated as 10 percent disabling from October 5, 2011; bilateral hearing loss, rated as noncompensable; and right medial knee scar status-post arthroscopy, rated as noncompensable.  For the entire period on appeal, the Veteran's combined evaluation for VA compensation purposes has been 80 percent, since April 6, 2013.  See 38 C.F.R. § 4.25.  Because the Veteran had a combination of service-connected disabilities and at least one disability was rated at least 40 percent, the Veteran meets the schedular criteria for consideration under 38 C.F.R. § 4.16(a).  

The Veteran contends that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  See September 2017 application for TDIU; see also November 2017 hearing testimony. 

At the November 2017 hearing, the Veteran reported thoughts of hurting himself at least every month.  He also has nightmares and flashbacks of his military service.  When he wakes up after sleeping, he feels lethargic and restless most of the time.  He has trouble staying asleep and he sleeps in a different bed than his wife.  He does not go to any type of social activities anymore, like bingo or church.  

The Veteran's wife testified that she does the driving for them because it is not safe for him to drive.  She testified that the Veteran's hygiene has worsened, he does not shower, he does not shave or brush his teeth anymore, and he will not even get dressed if he is not going out.  She testified that she handled all the bills and makes all of the decisions now.  She further stated that the Veteran's kids call and check on the Veteran often, but he puts his blanket over his head and does not want to communicate or be bothered with anything or anybody.  She stated that the Veteran does not want to communicate with family sometimes and has become emotionally detached recently.  She further testified that she does not think that the Veteran could hold a job at all right now.  

The Veteran testified that he last worked in August of 2011.  At that time, he was working at a plant nursery doing maintenance and some sales.  He worked for about six years.  The majority of his work has been in the maintenance or sales field.  He also worked in the lab for 16 years, inspecting products and testing the water before it was pumped out.  He performed a lot of water testing and chemistry-related duties.  He receives social security disability benefits.  See November 2017 hearing testimony.  

The Veteran submitted a November 2016 Disability Benefits Questionnaire from Dr. R. L, a psychiatrist.  In this questionnaire, Dr. R. L. noted that the Veteran had depressed mood, anxiety, panic attacks that occur less of then than weekly, chronic sleep impairment, mild memory loss, flattened affect, speech intermittently illogical, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, neglect of personal appearances and hygiene, intermittent inability to perform activities of daily living.  In this report, Dr. R. L. determined the Veteran had total occupational and social impairment.  

The Board acknowledges Dr. R. L.'s report and relies upon the expert psychiatrist's opinion regarding inability to work predominantly due to PTSD.  Accordingly, in considering the severity of the Veteran's service-connected disabilities, particularly his PTSD; Dr. R. L.'s report; the Veteran's testimony; the Veteran's spouse's testimony, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  As such, the Board finds that TDIU is warranted.  


ORDER

Entitlement to service connection for a prostate cancer disability, to include as due to exposure to an herbicide agent, is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


